NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11493

    RONALD T. GARNEY   vs.   MASSACHUSETTS TEACHERS' RETIREMENT
                               SYSTEM.



         Worcester.    April 10, 2014. - August 18, 2014.

 Present:   Ireland, C.J., Spina, Cordy, Botsford, Gants, Duffly,
                            & Lenk, JJ.1


Retirement. Public Employment, Forfeiture of retirement
     benefits. School and School Committee, Retirement
     benefits.



     Civil action commenced in the Superior Court Department on
January 14, 2010.

     The case was heard by John S. McCann, J., on motions for
judgment on the pleadings.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Robert G. Fabino (James H. Salvie, Special Assistant
Attorney General, with him) for the defendant.
     Michael C. Donahue for the plaintiff.




     1
       Chief Justice Ireland participated in the deliberation on
this case prior to his retirement.
                                                                     2


     CORDY, J.    This case concerns the scope of the pension

forfeiture requirement of G. L. c. 32, § 15 (4), and

specifically whether forfeiture is warranted where a teacher has

engaged in criminal activity that endangers children generally,

but does not involve the students whom he taught, the school

district for which he worked, or the use of his status as a

teacher.   The plaintiff, Ronald T. Garney, a ninth grade science

teacher, was arrested in 2006 for the purchase and possession of

child pornography.    Shortly after his arrest, he received notice

that he would be dismissed from his position for conduct

unbecoming a teacher and resigned prior to his dismissal.       He

subsequently pleaded guilty to purchasing and possessing child

pornography.     In August, 2007, when he reached retirement age,

Garney filed a retirement application with the defendant, the

Massachusetts Teachers' Retirement System (MTRS), and received

retirement benefits until 2009, when the MTRS board (board)

issued a decision concluding that Garney's benefits were

forfeited by operation of G. L. c. 32, § 15 (4), due to his

convictions.2    A District Court judge affirmed the board's

decision, and Garney petitioned for certiorari review in the

Superior Court pursuant to G. L. c. 249, § 4.    A Superior Court

     2
       The board also concluded that Ronald T. Garney did not
have a right to a superannuation retirement allowance under
G. L. c. 32, § 10 (1), because of his convictions. This issue
was disposed of during the Superior Court proceedings and is not
before us. See note 6, infra.
                                                                    3


judge reversed the decision of the District Court and vacated

the decision of the board.   MTRS appealed, and we transferred

its appeal to this court on our own motion.

     Although cognizant of the severity of the offenses of which

Garney was convicted, we conclude that on the specific facts of

this case, those offenses neither directly involved his position

as a teacher nor contravened a particular law applicable to that

position, and therefore did not come within the forfeiture

provision of G. L. c. 32, § 15 (4).   Consequently, we affirm the

decision of the Superior Court judge allowing Garney's motion

for judgment on the pleadings and vacating the board's decision

otherwise.

     Background.   For over twenty years, Garney worked as a

ninth grade science teacher and served as a coach and referee at

sporting events for the Amherst-Pelham regional school district

(district).3   In November, 2004, the office of the United States

Immigration and Customs Enforcement identified Garney as a

purchaser of child pornography in the course of an investigation

into Web sites that sold such illicit material.4   It informed the



     3
       Garney taught in the Amherst-Pelham regional school
district from 1984 until his resignation in 2006. In the early
1970s, he worked briefly for the Hingham and Bridgewater public
schools.
     4
       Garney had been identified through the electronic mail (e-
mail) address and credit card numbers he submitted to the Web
                                                                   4


Amherst police department, which monitored Garney's postal mail,

electronic mail (e-mail) address, and credit card activity until

November 28, 2006, when it executed a warrant to search Garney's

apartment.   There, police found images of child pornography on

his home computer, as well as several hand-labeled compact discs

and video recordings, on either videotape cassettes or digital

video discs, containing child pornography.

     Garney admitted to viewing child pornography since as early

as 1994, to purchasing and possessing child pornography, and to

joining several child pornography Web sites as early as 2000 or

2001.    He indicated that he had renewed his membership to one

such Web site in the weeks prior to his arrest and had last

visited one of the Web sites the day prior to his arrest.

Although Garney occasionally used an e-mail address issued to

him by the Department of Elementary and Secondary Education to

access the Web sites, there were no other connections to his

position as a teacher.   He accessed and stored the illicit

material on his home computer, purchased it using his own funds,

and did not possess or view material that depicted any of his

students or otherwise involve them.5



sites, and by the unique Internet Protocol (IP) address of his
computer.
     5
       At the time of Garney's plea, twenty-one children in the
photographs and video recordings had been identified. The
children ranged from four to fifteen years of age at the time
                                                                     5


    As a result of the investigation and Garney's arrest for

the purchase and possession of child pornography, the

superintendent of the school district informed Garney that the

district intended to dismiss him for conduct unbecoming a

teacher, pursuant to G. L. c. 71, § 42.    Two days prior to the

effective date of his dismissal, on December 13, 2006, Garney

resigned his position.

    Garney was thereafter indicted and, on December 20, 2007,

pleaded guilty to eleven counts of purchasing and possessing

child pornography, in violation of G. L. c. 272, § 29C.     He was

sentenced to from two and one-half to three years in a house of

correction, followed by probation, registration as a sex

offender, and other penalties.

    On August 7, 2007, after his arrest but prior to his plea

and sentencing, Garney filed a retirement application with MTRS.

His retirement became effective on August 22, 2007, at which

time he had twenty-two years and three months of retirement

credit, and he began to receive a gross monthly retirement

benefit of $2,393.78.    On May 22, 2008, after his convictions,

MTRS notified Garney that it was initiating proceedings to

consider whether his convictions triggered the operation of



the material was created, and were known to be located in a
variety of jurisdictions, primarily outside the United States.
None were from the school or the school district where Garney
taught.
                                                                   6


G. L. c. 32, § 15 (4), which requires forfeiture of public

employee retirement benefits "after final conviction of a

criminal offense involving violation of the laws applicable to

[the employee's] office or position."

     After receiving recommended findings of fact from a hearing

officer, the board concluded on March 27, 2009, that Garney's

retirement was forfeited by operation of both G. L. c. 32,

§§ 10 (1) and 15 (4).6   The board determined that there was "a

direct link between Mr. Garney's employment and his possession

of child pornography," in part because he used an e-mail address

provided by the Department of Elementary and Secondary

Education, and that therefore he met the requirements of G. L.

c. 32, § 15 (4), warranting forfeiture.

     On Garney's petition for review pursuant to G. L. c. 32,

§ 16 (3), a District Court judge affirmed the board's decision.

The judge observed that teachers occupy a position of special

trust, see Perryman v. School Comm. of Boston, 17 Mass. App. Ct.
346, 349 (1983), and that the crime Garney committed directly

contravened his duty to protect the welfare of children.

     6
       General Laws c. 32, § 10 (1), provides a right to a
superannuation retirement allowance for certain public employees
but prohibits that allowance where an employee "is removed or
discharged from his office or position" with "moral turpitude on
his part." This allowance is permitted, however, if the
employee "resigns or voluntarily terminates his service," as
Garney did. See id. During the subsequent Superior Court
proceedings, the parties agreed that G. L. c. 32, § 10 (1), is
inapplicable, and this ground is not raised on appeal.
                                                                    7


Therefore, the requisite link between his criminal convictions

and his public position was established, such that his crimes

"involv[ed] violation of the laws applicable to his office or

position."   See G. L. c. 32, § 15 (4).   Relying on State Bd. of

Retirement v. Bulger, 446 Mass. 169, 175 (2006), the judge noted

that the private nature of the crime, and the fact that it did

not involve any school resources or any of Garney's students,7

did not call for a different result where the welfare of

children is a core tenet of the teaching position, and the crime

that Garney committed was directly at odds with this tenet.

     Garney then petitioned the Superior Court for certiorari

pursuant to G. L. c. 249, § 4.   A Superior Court judge allowed

Garney's motion for judgment on the pleadings, reversed the

decision of the District Court judge, and vacated the decision

of the board that Garney's pension was forfeited under G. L.

c. 32, § 15 (4).   Relying on our decisions in Bulger, 446 Mass.

at 171, and Gaffney v. Contributory Retirement Appeal Bd., 423
Mass. 1, 4-5 (1996), the judge reasoned that, although Garney's

crimes were severe and undoubtedly warranted both criminal


     7
       Although the judge observed that Garney occasionally used
an e-mail address issued to him by the Department of Elementary
and Secondary Education in accessing the Web sites containing
child pornography, he otherwise noted that there was no evidence
that Garney used school funds, engaged in the activity at
school, used school computers, or "created or disseminated child
pornography or involved any students from the school district in
his illegal behavior or displayed any illicit material to them."
                                                                       8


prosecution and dismissal from his position, there was not a

direct link between his convictions and his position as a

teacher, because his criminal offenses did not involve the use

of school resources and he did not use his position as a teacher

to facilitate his crime.      Further, the judge rejected the

District Court judge's interpretation of Bulger, supra at 175,

179-180, and the argument of MTRS that because teachers fill a

special societal role, a conviction of possession of child

pornography necessarily violates the laws applicable to that

role.    MTRS appealed, and we transferred the case from the

Appeals Court on our own motion to clarify the scope of our

decision in Bulger, supra at 178-180.

       Discussion.    Our review of the board's decision pursuant to

G. L. c. 249, § 4, is a limited one.     See Bulger, 446 Mass. at

173.    We may "correct only a substantial error of law, evidenced

by the record, which adversely affects a material right of the

plaintiff. . . . [and] may rectify only those errors of law

which have resulted in manifest injustice to the plaintiff or

which have adversely affected the real interests of the general

public . . . ."      Massachusetts Bay Transp. Auth. v. Auditor of

the Commonwealth, 430 Mass. 783, 790 (2000), quoting Carney v.

Springfield, 403 Mass. 604, 605 (1988).

       The parties' dispute pertains to the scope of G. L. c. 32,

§ 15 (4), which directs the forfeiture of a pension following
                                                                    9


certain criminal conduct by a member of a contributory

retirement system for public employees.   See Retirement Bd. of

Somerville v. Buonomo, 467 Mass. 662, 663 (2014).    Section

15 (4) provides in relevant part:   "In no event shall any member

after final conviction of a criminal offense involving violation

of the laws applicable to his office or position, be entitled to

receive a retirement allowance . . . ."

    Where we must interpret the terms of a statute, we look "to

the intent of the Legislature ascertained from all [the

statute's] words construed by the ordinary and approved usage of

the language, considered in connection with the cause of its

enactment, the mischief or imperfection to be remedied and the

main object to be accomplished."    Hanlon v. Rollins, 286 Mass.
444, 447 (1934), and cases cited.   See Sullivan v. Brookline,

435 Mass. 353, 360 (2001).   Because G. L. c. 32, § 15, involves

the forfeiture of property, it is penal in nature, and we must

draw its limits narrowly, so as not to exceed the scope or reach

of the penalty as contemplated by the Legislature.    Bulger, 446
Mass. at 174-175.   See Gaffney, 423 Mass. at 3 & n.3; Collatos

v. Boston Retirement Bd., 396 Mass. 684, 686-687 (1986) (General

Laws c. 32, § 15 "imposes a penalty on employees" and

"enforce[s] the criminal law by suspending the sword of

retirement benefits forfeiture over those employees who

otherwise might be tempted to transgress").
                                                                     10


     We have observed previously that "[t]he substantive

touchstone [of G. L. c. 32, § 15 (4),] intended by the General

Court is criminal activity connected with the office or

position. . . .    [T]he General Court did not intend pension

forfeiture to follow as [an automatic consequence] of any and

all criminal convictions.     Only those violations related to the

member's official capacity were targeted.     Looking to the facts

of each case for a direct link between the criminal offense and

the member's office or position best effectuates the legislative

intent of § 15 (4)" (emphasis added).     Gaffney, 423 Mass. at 4-

5.   This "direct link" requirement "does not mean that the crime

itself must reference public employment or the employee's

particular position or responsibilities," Maher v. Justices of

the Quincy Div. of the Dist. Court Dep't, 67 Mass. App. Ct. 612,

616 (2006), S.C., Maher v. Retirement Bd. of Quincy, 452 Mass.
517 (2008), cert. denied, 556 U.S. 1166 (2009), or that the

crime necessarily must have been committed at or during work.

Durkin v. Boston Retirement Bd., 83 Mass. App. Ct. 116, 119

(2013).     However, where the crime itself does not reference

public employment or bear a direct factual link through use of

the position's resources, there must be some direct connection

between the criminal offense and the employee's official

capacity by way of the laws directly applicable to the public

position.    See Gaffney, supra at 5.
                                                                   11


     It is clear that the criminal offenses for which Garney was

convicted neither referenced public employment nor bore a direct

factual link to his teaching position.     See G. L. c. 279, § 29C.

Garney committed his crimes outside of school, without using

school resources or otherwise using his position to facilitate

his crimes, and without involving students in his illicit

activities.8    In numerous cases, this lack of a factual link has

been fatal to the retirement board's claim that forfeiture is

warranted.     See, e.g., Retirement Bd. of Maynard v. Tyler, 83
Mass. App. Ct. 109, 113 (2013) (no forfeiture where fire fighter

sexually abused boys because offenses were "personal in nature,

occurring outside the firehouse while [fire fighter] was not on

duty," and "no evidence that [fire fighter] used his position,

uniform, or equipment for the purposes of his indecent acts");

Scully v. Retirement Bd. of Beverly, 80 Mass. App. Ct. 538, 543,

545 (2011) (no forfeiture where public library employee

convicted of possession of child pornography because offenses

occurred at home on personal computer, and employee did not use

position to facilitate crime); Herrick v. Essex Regional

Retirement Bd., 77 Mass. App. Ct. 645, 646-647, 654 (2010) (no

     8
       Although Garney did use an e-mail address issued by the
Department of Elementary and Secondary Education to access at
least some of the pornography Web sites, this fact does not
appear to have persuaded either the District Court judge or the
Superior Court judge that there was a sufficient factual link
between his criminal offenses and his teaching position. We
agree.
                                                                  12


forfeiture where housing authority custodian convicted of

indecent assault and battery of daughter because offense not

committed on public property or against anyone who resided

there, and otherwise had no connection to custodian's official

position).   See also Massachusetts Teachers' Retirement Bd. vs.

Lambert, Mass. Super. Ct., No. SUCV2005-02540B, slip op. at 1-2,

9 (Mar. 26, 2007) (Superior Court judge held forfeiture not

warranted where teacher convicted of possession of child

pornography because offense committed at home, on personal

computer, without involvement of any students or children known

to teacher).   Contrast Gaffney, 423 Mass. at 4, 5 (forfeiture

where superintendent of town water and sewer department

convicted of larceny because superintendent tasked with managing

budget and stole from own department); Durkin, 83 Mass. App. Ct.

at 116-117, 119 (forfeiture where police officer convicted of

assault and battery by means of dangerous weapon for shooting

another officer with department-issued firearm while intoxicated

off duty); Maher, 67 Mass. App. Ct. at 616-617 (forfeiture where

city inspector convicted of breaking into city hall and stealing

documents from own personnel file because "multiple, direct

links" between offenses and position).

    Relying on our decision in Bulger, 446 Mass. at 179-180,

MTRS argues that, despite the lack of a factual connection

between Garney's crimes and his public position, there is a
                                                                    13


direct link here because the position of a teacher is one that

holds a special public trust, and Garney's criminal conduct of

possessing child pornography strikes at the "heart" of this

position by violating one of its "fundamental tenets," as

embodied in the professional standards for teachers.    As a

result, MTRS contends, the board and the District Court judge

correctly concluded that forfeiture was warranted.     Garney

asserts that creating a distinct forfeiture category for

teachers because of their special obligations to society would

expand G. L. c. 32, § 15 (4), "to accomplish an unexpressed

result," Bulger, supra at 175, and accordingly asks us to affirm

the Superior Court judge's determination that there was no

direct link between Garney's conduct and his position.     We

conclude that the fact that Garney's position is one of special

public trust, and that criminal conduct of the type committed by

Garney violates that trust, is insufficient in and of itself to

warrant forfeiture under G. L. c. 32, § 15 (4).   Rather, the

conduct must either directly involve the position or be contrary

to a central function of the position as articulated in

applicable laws, thereby creating a direct link to the position.

    1.   Special public trust.   Undoubtedly, teachers hold a

position of special public trust; they must impart "the basic

values of our society" to students and ensure their well-being

in the process.   Perryman, 17 Mass. App. Ct. at 351.    See Brum
                                                                   14


v. Dartmouth, 428 Mass. 684, 709 (1999) (Ireland, J.,

concurring); Dupree v. School Comm. of Boston, 15 Mass. App. Ct.
535, 538 (1983).   Indeed, "conduct consistent with this special

trust is an obligation of the employment."   Perryman, supra at

349.   It is for this reason that teachers must demonstrate

"sound moral character" to acquire teacher certification, G. L.

c. 71, § 38G, and may be suspended or dismissed from service

where they engage in "conduct unbecoming a teacher," G. L.

c. 71, §§ 42 and 42D, or have been convicted "of a crime

involving moral turpitude" or that otherwise "discredits the

profession" or demonstrates a lack of "good moral character,"

603 Code Mass. Regs. § 7.15(8)(a)(1)(c) (2012).   However, these

parameters for entering or remaining in the profession are not

the same as the standard for forfeiting a pension to which an

employee has contributed and that he or she earned over the

course of many years of public service.   See Bulger, 446 Mass.

at 178-179 ("standard for pension forfeiture based on

dereliction of duty is more narrow and specific" than standard

for dismissal, and not every offense implicating norms and

expectations of position necessarily violates applicable law and

requires forfeiture); Durkin, 83 Mass. App. Ct. at 119 n.5 ("not

every off-duty illegal act qualifies" for forfeiture).     See also

Gaffney, 423 Mass. at 3 & n.3 (language of G. L. c. 32,
                                                                   15


§ 15 [4], must be construed narrowly because of its penal

character).

      In advocating for a reading of G. L. c. 32, § 15 (4), that

requires forfeiture where a teacher's criminal conduct violates

the special public trust placed in teachers, MTRS misinterprets

Bulger, 446 Mass. at 176-180, as adopting a broader reading of

G. L. c. 32, § 15 (4), than the narrow language of the statute

permits.   Our decision in Bulger, supra, did not call for

forfeiture whenever a special public trust is violated.      Rather,

the court concluded that forfeiture was warranted where a clerk-

magistrate's specific criminal conduct, perjury and obstruction

of justice, was directly contrary to the most fundamental tenets

of his position, to ensure truth-telling in judicial matters and

proceedings and to uphold the integrity of the judicial system.

Id.   These tenets and responsibilities were embodied in the Code

of Professional Responsibility for Clerks of the Courts, S.J.C.

Rule 3:12, as amended, 427 Mass. 1322 (1998) (code), a law

applicable to his position.9   See Bulger, supra at 176-177.    See


      9
       In State Bd. of Retirement v. Bulger, 446 Mass. 169, 169,
171 (2006), a clerk-magistrate of the Boston Juvenile Court was
convicted of perjury and obstruction of justice in Federal court
during grand jury investigations of alleged criminal offenses
committed by his brother, James "Whitey" Bulger, and others, and
of criminal offenses related to harboring and concealing James
Bulger. In assessing whether the clerk-magistrate had violated
a law applicable to his office in engaging in this criminal
conduct, the court first identified the central functions of the
clerk-magistrate position underlying its daily tasks: to
                                                                   16


also Berkwitz, petitioner, 323 Mass. 41, 47 (1948) (court rules

have force of law).

    We reached a similar conclusion in a more recent case,

Buonomo, 467 Mass. at 670-671.   There, we concluded that a

register of probate violated the laws applicable to his office

by committing larceny, embezzlement, and associated crimes,

because the code requires clerks and registers "to contribute to

the preservation of public confidence in the integrity,

impartiality, and independence of the courts" and to "comply

with the laws of the Commonwealth."   S.J.C. Rule 3:12, Canons 1



administer oaths, thereby ensuring truth-telling; to ensure "the
effective functioning of the courts"; and to preserve the
integrity of judicial processes. See id. at 176-177, quoting
Commonwealth v. Clerk-Magistrate of the W. Roxbury Div. of the
Dist. Court Dep't, 439 Mass. 352, 359 (2003).

     The court observed that the Code of Professional
Responsibility for Clerks of the Courts (code), in "enunciating
the high standards to which clerks are held," forbids a broader
range of conduct than that which merits forfeiture. Bulger, 446
Mass. at 177 & n.6, 178. Among the code's requirements are that
clerk-magistrates "comply with the laws of the Commonwealth
[and] rules of the court" and "conduct personal affairs in such
a way as not to cause public disrespect for the court and the
judicial system." S.J.C. Rule 3:12, Canons 2 and 4(B), as
appearing in 407 Mass. 1301 (1990). After considering the
relationship between the code and the clerk-magistrate's crimes,
the court concluded that his specific criminal offenses
constituted an identifiable "violation of [a] law[] applicable
to [the] office or position," G. L. c. 32, § 15 (4), because
they contradicted the "fundamental tenets of the code and of his
oath of office." Bulger, supra at 179-180. His crimes were so
connected to the core function of his position in preserving the
integrity of the judicial system and ensuring truth-telling that
they could not be "separated from the nature of his particular
office." Id. at 180.
                                                                  17


and 2, as appearing in 407 Mass. 1301 (1990).   His conduct, we

determined, "compromised the integrity of and public trust in

the office of register of probate" and therefore explicitly

violated the core function of his position as embodied in the

provisions of the code.   See Buonomo, supra at 671.

    The narrow basis for our holdings in Bulger and Buonomo

demonstrates that G. L. c. 32, § 15 (4), requires something more

specific than a violation of a special public trust in the

particular public position.   The plain language of G. L. c. 32,

§ 15 (4), clearly requires a direct link between the criminal

offense and a violation of the laws applicable to the office.

Gaffney, 423 Mass. at 4-5.    See Bulger, 446 Mass. at 179 (where

member is "convicted of a criminal offense that does not involve

any violation of the laws applicable to his office or position

. . . the member does not forfeit his entitlement to a

retirement allowance").   Criminal conduct that is merely

inconsistent with a concept of special public trust placed in

the position or defiant of a general professional norm

applicable to the position, but not violative of a fundamental

precept of the position embodied in a law applicable to it, may

be adequate to warrant dismissal, but it is insufficient to

justify forfeiture under G. L. c. 32, § 15 (4).   See Bulger,

supra at 179-180; Gaffney, 423 Mass. at 4-5.    See also Tyler, 83
18
Mass. App. Ct. at 109-110, 113; Scully, 80 Mass. App. Ct. at

543, 545; Herrick, 77 Mass. App. Ct. at 654.

    Were we to hold otherwise, and conclude that where a

teacher's criminal conduct violates the special public trust

placed in teachers, forfeiture is warranted, we would permit

forfeiture nearly any time a teacher engages in criminal

conduct.   This would expand the parameters of G. L. c. 32,

§ 15 (4), well beyond what the Legislature intended for it to

encompass.   Cf. Tyler, 83 Mass. App. Ct. at 112 (considerations

of fire fighter's general obligation to protect the public

"while understandable, are so broad . . . as to engulf nearly

every public official, especially police officers and fire

fighters, convicted of any crime.   The reach of the statute as

currently written is not so broad").   Cf. also Lambert, Mass.

Super. Ct., No. SUCV2005-02540B, slip op. at 9 (application of

G. L. c. 32, § 15 [4], cannot extend to any "violation of broad

standards of fitness to serve as a teacher" because this would

expand scope beyond that intended by Legislature, as

"[v]irtually every criminal conviction of a teacher puts in

question the soundness of his moral character and fitness for

the position").   Our reading of the statute is consistent with
                                                                    19


the mandate that we interpret the statute narrowly.    See Bulger,
446 Mass. at 174-175.10

     2.   Laws applicable to teaching position.   We turn next to

whether Garney's conduct violated any laws applicable to his

position as a teacher, and conclude that it did not.

     At its core, the function of a teacher is that of educator.

See Webster's Third New International Dictionary 723, 2346

(1993) (defining "educate" as "to bring up" or "to train by

formal instruction and supervised practice"; defining "teacher"

as "one that teaches or instructs"; and defining "teach" as "to

show, instruct," "to cause to know a subject," and "to impart

the knowledge of").   Teachers must give effect to the mandate

embodied in Part II, c. 5, § 2, of the Constitution of the

Commonwealth, that "the magistrates and Legislatures of this

Commonwealth . . . provide education in the public schools."

McDuffy v. Secretary of the Executive Office of Educ., 415 Mass.
545, 621 (1993).   This mandate derives from the belief that an

educated people is "essential to the preservation of . . . [a]

     10
       As noted above, the penal character of the forfeiture
required by G. L. c. 32, § 15 (4), compels us to interpret the
statutory language narrowly. See Gaffney v. Contributory
Retirement Appeal Bd., 423 Mass. 1, 3 & n.3 (1996). If the
Legislature desires a different result, it must state so clearly
in amended legislation. See Retirement Bd. of Somerville v.
Buonomo, 467 Mass. 662, 672 (2014) (Legislature expanded
applicability of forfeiture to "broader range of circumstances"
with St. 1987, c. 679, § 47, in response to Collatos v. Boston
Retirement Bd., 396 Mass. 684, 687-688 [1986], which interpreted
predecessor statute narrowly).
                                                                    20


democratic State."   Id. at 561.   Since 1789, teachers have been

instructed to "exert their best endeavors to impress on the

minds of children and youth committed to their care and

instruction the principles of piety and justice[,] . . . a

sacred regard for truth," and other virtues, such as humanity,

sobriety, moderation, and temperance, and "to point out to

[students] the evil tendency of the opposite vices."    G. L.

c. 71, § 30.   See McDuffy, supra at 594 & n.66, quoting

St. 1789, c. 19, § 4.

    Private possession of child pornography by a secondary

school teacher does not directly contravene this central

function where there is no indication that this possession

compromised the safety, welfare, or learning of the children

whom he was tasked with teaching or impeded his ability to

provide adequate educational lessons to his students.      As

reprehensible as Garney's crimes may be, the entirely private

nature of his conduct does not call into question the

effectiveness of the educational system of the Commonwealth.

    The central function of the teaching position is buttressed

by additional, important principles, the violation of which may

be a ground for dismissal from a teaching position, see G. L.

c. 71, § 42, but whose fulfilment is not so central to the role

of the teacher in ensuring students' education that a violation

justifies forfeiture of retirement benefits.    For example,
                                                                 21


teachers are expected to "[u]nderstand[ ] [their] legal and

moral responsibilities" and "[u]nderstand[ ] legal and ethical

issues as they apply to responsible and acceptable use of the

Internet and other resources."   See 603 Code Mass. Regs.

§ 7.08(2)(e)(1), (7) (2005).11   Even if Garney's criminal

offenses suggest a lack of understanding of these ethical

obligations and responsibilities, his personal possession of

pornography, without any known impact on his teaching or his

students, cannot be said to violate the core function of

teaching so as to create the direct link required between

conduct and office for forfeiture under G. L. c. 32, § 15 (4).

The critical alignment of crime and office through an applicable

law, as required by this narrow statute, is simply not present.12



     11
       Although this older version of the regulations was in
place at the time of Garney's convictions and the board's
decision, a more recent version of 603 Code Mass. Regs.
§ 7.08(2) (2014) sets forth four categories of professional
standards for teachers: curriculum, planning, and assessment;
teaching all students; family and community engagement; and
professional culture. This final category articulates the
expectation that teachers will "[p]romote[ ] the learning and
growth of all students through ethical, culturally proficient,
skilled, and collaborative practice." 603 Code Mass. Regs.
§ 7.08(2)(d).
     12
       This is in stark contrast to the relationship between the
criminal offenses and the core responsibilities of the position
in Bulger, 446 Mass. at 175-180. There, the clerk-magistrate's
convictions of perjury and obstruction of justice struck at the
very core of the role of the clerk-magistrate and compromised
the integrity of the judicial system; this close nexus is what
warranted forfeiture. See id. at 179-180.
                                                                  22


    In this respect, a teacher's conduct that fails to reach

inside the schoolhouse doors does not satisfy the standard for

forfeiture under G. L. c. 32, § 15 (4).   For this reason, MTRS's

claim that Garney's status as a mandated reporter of child abuse

provides the requisite connection for forfeiture also must fail.

As a mandated reporter, G. L. c. 119, § 21, a teacher who, "in

his [or her] professional capacity, has reasonable cause to

believe that a child is suffering physical or emotional injury

resulting from [abuse, neglect, or sexual abuse] . . . shall

immediately communicate with the [Department of Children and

Families] . . . [and] file a written report . . . detailing the

suspected abuse or neglect" or "notify the person or designated

agent in charge of [the school]."   G. L. c. 119, § 51A (a).     See

Matter of a Grand Jury Investigation, 437 Mass. 340, 352-353

(2002).   The report filed must contain the names and addresses

of the child and the adults responsible for the child's care, as

well as the child's age, sex, extent of injuries or abuse, and

other relevant information.   G. L. c. 119, § 51A (d).

    Although mandated reporters may report suspected abuse or

neglect of which they become aware at any time, the duty to

report applies only to information learned in one's professional

capacity, in this case while Garney was fulfilling his teaching

and coaching responsibilities.   G. L. c. 119, § 51A (a) (duty

applies when mandated reporter learns of abuse or neglect "in
                                                                  23


his [or her] professional capacity").   Not only did Garney not

know the identities of the children in the pornography and

therefore did not have the requisite information, but he also

did not learn of this abuse in his professional capacity.    As

Garney's criminal conduct was independent of his role as a

teacher, he was not required under the plain meaning of G. L.

c. 119, § 51A, to report this conduct.13,14



     13
       The mandated reporter statute was clearly intended to
ensure the immediate care and protection of identifiable
endangered children within the Commonwealth, as the statutory
scheme instructs the Department of Children and Families
(department) to investigate reports promptly and in person. See
Covell v. Department of Social Servs., 439 Mass. 766, 772
(2003); B.K. v. Department of Children & Families, 79 Mass. App.
Ct. 777, 782 (2011) (General Laws c. 119, § 51A, intended to
provide department with information to protect children's health
and safety before harm occurs); Cooney v. Department of Mental
Retardation, 52 Mass. App. Ct. 378, 382-383 (2001) (social
policy of G. L. c. 119, § 51A, is "to encourage certain
professionals to report known or suspected abuse so that those
who are vulnerable and at risk . . . may be protected").
Investigation into the well-being of the child subjects of
pornography is likely beyond the investigative and protective
functions of the department where, as here, the identities of
the majority of the children are unknown, and those who had been
identified at the time of Garney's plea and whose locations were
known were located in other, primarily foreign, jurisdictions.
     14
       We agree with the Massachusetts Teachers' Retirement
System that a particular public position's status as a mandated
reporter suggests that the position may hold a special public
trust. See Retirement Bd. of Maynard v. Tyler, 83 Mass. App.
Ct. 109, 114-115 (2013) (Graham, J., dissenting) (mandated
reporter status is "[i]llustrative of the special trust
conferred on firefighters and [emergency medical technicians]").
However, we have concluded that a violation of the special
public trust placed in teachers is not determinative to the
analysis under G. L. c. 32, § 15 (4).
                                                                  24


    In sum, we recognize that Garney's possession of child

pornography, in violation of G. L. c. 279, § 29C, was violative

of children's safety, rights, and dignity overall, and further

violative of the special public trust placed in teachers to

ensure the welfare of children in the Commonwealth.   See G. L.

c. 71, § 30; St. 1997, c. 181, §§ 1, 2 (enacting G. L. c. 279,

§ 29C).   Nonetheless, there is no reference to public employment

in the criminal statute under which Garney was convicted, no

direct factual link between Garney's conduct and his teaching

position, and no violation of any identifiable law applicable to

that position.   Consequently, we must conclude that forfeiture

of Garney's retirement benefits under G. L. c. 32, § 51 (4), was

not warranted.

    Conclusion.    We affirm the decision of the Superior Court

reversing the decision of the District Court and vacating the

decision of the board.

                                    Judgment affirmed.